Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss: 20090099919 hereinafter Schul further in view of Krawczyk: 20160337421 hereinafter Kraw.
Regarding claim 1
Schul teaches:
A method for generating a digital mixtape including a user-defined compilation of a plurality of media content for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a podcast), the method comprising: 
receiving a user request from a user, the user request including information identifying at least one recipient user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window allows the direction of a user created playlist, podcast, etc. to be shared among other users) and a first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
determining a first media content item based on the first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
receiving a second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.);
obtaining at least one user-generated audio recording (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.); 
generating a media object data package identifying the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.to be forwarded, shared, published to intended recipient users ).
Schul initiates the system and populates available media using descriptors of some kind but does not reasonably teach performing a query or search using a media content descriptor.
In a related field of endeavor Kraw teaches a system and method by which a user dedicates a song to an additional user(s) (Kraw: ¶ 28-35; Fig 2-5) wherein query of a media service allows a user to discover media based on a first, second, etc. descriptor (Kraw: ¶ 28-35; Fig 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 13
Schul in view of Kraw teaches or suggests:
A system for providing a digital mixtape including a user-defined compilation of media content items for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc.), the system comprising: 
a media streaming application stored in memory of a voice interactive device (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc. and operative upon telephone type devices); 
a media server in communication with the media streaming application (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of a server, networked storage devices to deliver media to an initiator for the purpose of compiling a playlist, podcast, etc.  and further operable to receive a personalized media from an initiator and deliver the media to a recipient), the media server including: 
a memory processing unit; and a memory storing instructions that, when executed by the processing unit (Schul: ¶ 19-22; 94-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of memory storing instructions operative of a CPU such as upon a server), causes the media server to: 
receive a user request from a user, the user request including information identifying at least one recipient user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window first media content descriptor ((Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
determine a first media content item based on the first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.);
receiving a second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.);
obtain at least one user-generated audio recording (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.);
generate a digital media object data package identifying the first and second media content item and the at least one user-generated audio recording  (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 
recipient user with access to the digital media object data package to playback the first and second media content item with the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.to be forwarded, shared, published to intended recipient users ).
Schul initiates the system and populates available media using descriptors of some kind but does not reasonably teach performing a query or search using a media content descriptor.
In a related field of endeavor Kraw teaches a system and method by which a user dedicates a song to an additional user(s) (Kraw: ¶ 28-35; Fig 2-5) wherein query of a media service allows a user to discover media based on a first, second, etc. descriptor (Kraw: ¶ 28-35; Fig 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Kraw taught querying based on media metadata to discover music for inclusion in the Schul system and method. The average skilled practitioner would have been motivated to do so for the purpose of expediting construction of a playlist in concert with a user’s intended media and would have expected predictable results therefrom.


Regarding claim 2, 14
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein receiving a user request includes: 
receiving a user request  (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19: user operates system to invoke user interface of a presentation system); and processing the request to identify a command intent and a plurality of slots, the plurality of slots identifying the other first and second media content descriptor, the command intent representative of a request for generating and sharing the user-defined compilation of media content for generating media (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a command intent to share media upon invoked user interface comprising a plurality of slots for media/descriptors thereof 1908, sharing with a plurality of other users individually or groupwise using sharing or publishing windows 1914, 2130, and/or a media timeline editor elements 1922, 1924, 1926, 1928 for generating audio, video etc.); (Kraw: ¶ 28-35; Fig 2-5) Examiner has taken official notice which Applicant has failed to timely and explicitly traverse (AAPA: Please see MPEP 2144.03) and it is thus accepted as Applicant’s Admitted Prior Art that text based and/or voice control over a user interface would have comprised an obvious inclusion.

Regarding claim 3, 15
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein receiving a user request includes: receiving the user request from a user; and processing the request to identify a command intent, the other user identification information, and the first media content descriptor, the command intent representative of a request for generating and sharing the user-defined compilation of media content (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a command intent to share media upon invoked user interface comprising a plurality of slots for media/descriptors thereof 1908, sharing with a plurality of other users individually or groupwise using sharing or publishing windows 1914, 2130, and/or a media timeline editor elements 1922, 1924, 1926, 1928 for generating audio, video etc.); (Kraw: ¶ 28-35; Fig 2-5). Examiner has taken official notice which Applicant has failed to timely and explicitly and explicitly traverse (AAPA: Please 

Regarding claim 4, 16
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein determining first and second media content item comprises: selecting the first and second media content item from a catalog of media content items, the each of first and second media content item having an attribute that matches the media content descriptor (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: media item library presented to a user for selection of media items said items bearing attributes including titles, tags, addresses, etc.); (Kraw: ¶ 28-35; Fig 2-5)

Regarding claim 5, 17
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein the first and second media content descriptor includes at least one of a time-based descriptor, a location-based descriptor, and a theme-based descriptor (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: user interface allows selection, browsing of media based at least on a location or address); (Kraw: ¶ 28-35; Fig 2-5)

Regarding claim 6
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein determining first and second media content item includes: retrieving user information of the recipient user (Schul: ¶ 102-107, 122-143, 185-190, 

Regarding claim 7
Schul in view of Kraw teaches or suggests:
The method, wherein the user request is obtained from at least one response by the user to a questionnaire provided by a voice assistant system. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: Please see MPEP 2144.03) that voice control over a user interface would have comprised an obvious inclusion for at least the purpose of audibly presenting the user with queries for user identification and payment information, as well as the user interface occasion and/or genre elements before presenting a list of available items, finishing a transaction, etc..

Regarding claim 8, 18
Schul in view of Kraw teaches or suggests:
The method, wherein providing the recipient user with access to the media object data package includes: transmitting an identifier for the media object to a computer device operated by the other user. (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: sharing or 

Regarding claim 9, 19
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein providing the recipient user with access to the media object data package includes: transmitting the media object data package to a computing device operated by the recipient user for playback. (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: an emailed, messaged, etc. data package such as the disclosed playlist, podcast, etc. allows a recipient user access to the media items bourne thereon); (Kraw: ¶ 28-35; Fig 2-5)

Regarding claim 10, 20
Schul in view of Kraw teaches or suggests:
The method of claim 1, wherein providing the recipient user with access to the media object data package includes: streaming the media object data package to a computing device operated by the recipient user for playback (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: playlist, podcast, etc. content made available to a recipient at least in the form of streaming content); (Kraw: ¶ 28-35; Fig 2-5)

Regarding claim 11
Schul in view of Kraw teaches or suggests:
The method of claim 1, further comprising: at least partially overlapping the at least one media content item and the first user- generated audio recording. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse (AAPA: Please see MPEP 

Regarding claim 12
Schul in view of Kraw teaches or suggests:
The method of claim 1, further comprising: retrieving user account data of the user, the user account data including information for identifying one or more users associated with the user; and identifying the recipient user from the user account data. (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: playlist, podcast, etc. comprising plurality of user generated and service borne/hosted media object delivered, executed, etc. over the internet or within a social media application using sharing and/or publishing windows to deliver media to identified user(s); a social network comprises a user account for identifying one or more users associated with a user and allowing access to the one or more users based on the account data of the first user); (Kraw: ¶ 28-35; Fig 2-5).


Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks and Claims, filed 3/1/21, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 over Ingkavet have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schultheiss in view of Krawczyk


Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20110066438 creation and association of a voiceover file with a media file descriptor
20140316789 crossfade/segue editor for generating a media container comprising user created and service hosted media

20070300260 container for media items including user created media
20140214917 a custom voice track for association with a media
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.